Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149380                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149380
                                                                    COA: 309481
                                                                    Jackson CC: 10-005622-FC
  ADAM BENJAMIN STEVENS,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the April 10, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  We further ORDER the Jackson Circuit Court, in accordance with Administrative Order
  2003-03, to determine whether the defendant is indigent and, if so, to appoint Daniel D.
  Bremer, if feasible, to represent the defendant in this Court. If this appointment is not
  feasible, the trial court shall, within the same time frame, appoint other counsel to
  represent the defendant in this Court. The parties shall file supplemental briefs within 35
  days following the appointment of counsel, addressing the appropriate standard for
  determining whether a trial court’s questioning of witnesses requires a new trial, and
  whether that standard was met in this case. The parties should not submit mere
  restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2014
           h1118
                                                                               Clerk